DETAILED ACTION	
In Applicant’s Response dated 4/13/2022, Applicant amended claims 1 -8, 11-13, 16-23; and argued against all rejections previously set forth in the Office action dated 10/14/2021.
	In view of Applicant’s amendments and remarks, the 35 USC 112 rejections are withdrawn.

Response to Argument
Applicant’s arguments were considered, but are moot in view of the new ground(s) of rejection with regard to claim 5. Applicant did not make any specific argument with regard to claims 1 and 22. 

Allowable Subject Matter
Claims 16-19, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Wherein the prior arts do not disclose the aspect of wherein the method further comprises providing the mobile application, for download, to the mobile user device, dependent upon the determining that at least one of the first and second features has an amount of required workload for use less than the predetermined amount. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pallemulle et al., Patent No.: 10726095.
With regard to claim 1:
Pallemulle discloses A method of application workflow mobilization comprising: capturing user inputs (see figure 2 for user input such as select button and expand widgets, paragraph 30 and 31: “As illustrated in FIG. 2A, the user activity data may be grouped by session identifier and/or by user identifier. A session may, in some embodiments, correspond to a period of time in which a user operating a user computing device 102 was relatively continually or consistently interacting with page content received from the intermediary system 104. As an example, a given session may include a series of user actions that all occurred without any gap of a threshold duration occurring between any two actions in the series (e.g., without a session “timing out” due to a certain period of inactivity, such as ten minutes). In other embodiments, a session may be defined at least in part by the organization associated with the content server 106 (such as the length of time that a user may be logged into an account with the organization without being asked to enter a password or other credential data), or may last for the length of time that a given user continues to access pages from the same computing device. The user identifiers illustrated in table 200 may represent, for example, identifiers of user accounts maintained by the organization's content server 106. For example, if the organization is a company, the various user identifiers may each be an account number or account name for a different employee of the company. While the user identifiers appear as numbers in the illustrated embodiment, the user identifiers for some organizations may instead be in the form of an alphanumeric name (such as “john.smith”), which may also be the user name that a given employee enters, along with a password, in order to login or otherwise authenticate himself as eligible to access a corporate website of his employer (e.g., the organization that operates content server 106).”) corresponding to functions performed by a user on a desktop application (wherein the application is for a desktop, paragraph 54: “FIG. 4A is an illustrative user interface, as displayed on a mobile computing device 400, that includes page content of a page that has not been optimized for display on mobile devices. The user interface may be, for example, a page from the organization's content server 106 that has been rendered in a graphical representation form by the intermediary system 104 for display on a user device 102. The page may have been originally authored by the organization with the intent that the page be primarily displayed on a display monitor of a desktop computer (e.g., by an employee accessing the page on the employee's work computer during business hours), rather than being designed or optimized for display on a mobile device having a smaller screen and more limited control options (e.g., it may be difficult to accurately tap some of the smaller options on the page using an imprecise touch gesture)”), the functions performed by the user related to a workflow to be mobilized (see fig. 2 for the workflow); translating, based upon the capturing, respective functions into respective mobile view functions (fig. 4a and 4b wherein the first and second functions are translated into mobile view functions as shown in figure 4b, paragraph 56 and 57: “FIG. 4B is an illustrative user interface, as displayed on a mobile computing device, that includes page content of a page that has been rendered based at least in part on a mobile-optimized page template generated by the intermediary system 104 according to aspects of the present disclosure. The user operating the mobile device in FIG. 4B may be a member of the same user group as the user discussed above with reference to FIG. 4A and the organization's underlying page may be the same (e.g., this user may have requested the same URI or page identifier from the intermediary system as in FIG. 4A), but the page representation in FIG. 4B may have been generated after the intermediary system 104 received sufficient activity data for the user group to generate a mobile-optimized page template for the page. As discussed above, the template used in rendering the mobile-optimized page may have been generated based on a determination of the intermediary system 104 that only a subset of the portions of the original page are commonly accessed by users of the group when accessing the page from mobile devices, and the intermediary system 104 may therefore have excluded the less common portions of the page from the template. As illustrated, the mobile-optimized page rendered by the intermediary system 104 for display on the mobile device in FIG. 4B includes less content than the original page. As an example, the navigation bar now includes selectable options 404b and 406b (which correspond to options 404 and 406 in FIG. 4A), but does not include the other options (options 408 and 410) in the original navigation bar. Similarly, the page representation in FIG. 4B includes elements 4424b, 426b and 428b without including some of the surrounding content from the original page, and includes selectable option 422b in a different order or location than in the original page. The page also includes option 450 that enables the user to request to view the full original page (e.g., to see a view similar to that presented in FIG. 4A) if the user would like to access some of the less commonly accessed page content. In some embodiments, an original page view option similar to option 450 may be added automatically to each template generated by the intermediary system 104.”); and
configuring, based upon the translating, the ability of the user to perform the mobilized workflow via a usage modality on a mobile user device (see fig. 4a and 4b for user actionable functions, paragraph 56 and 57: “FIG. 4B is an illustrative user interface, as displayed on a mobile computing device, that includes page content of a page that has been rendered based at least in part on a mobile-optimized page template generated by the intermediary system 104 according to aspects of the present disclosure. The user operating the mobile device in FIG. 4B may be a member of the same user group as the user discussed above with reference to FIG. 4A and the organization's underlying page may be the same (e.g., this user may have requested the same URI or page identifier from the intermediary system as in FIG. 4A), but the page representation in FIG. 4B may have been generated after the intermediary system 104 received sufficient activity data for the user group to generate a mobile-optimized page template for the page. As discussed above, the template used in rendering the mobile-optimized page may have been generated based on a determination of the intermediary system 104 that only a subset of the portions of the original page are commonly accessed by users of the group when accessing the page from mobile devices, and the intermediary system 104 may therefore have excluded the less common portions of the page from the template. As illustrated, the mobile-optimized page rendered by the intermediary system 104 for display on the mobile device in FIG. 4B includes less content than the original page. As an example, the navigation bar now includes selectable options 404b and 406b (which correspond to options 404 and 406 in FIG. 4A), but does not include the other options (options 408 and 410) in the original navigation bar. Similarly, the page representation in FIG. 4B includes elements 4424b, 426b and 428b without including some of the surrounding content from the original page, and includes selectable option 422b in a different order or location than in the original page. The page also includes option 450 that enables the user to request to view the full original page (e.g., to see a view similar to that presented in FIG. 4A) if the user would like to access some of the less commonly accessed page content. In some embodiments, an original page view option similar to option 450 may be added automatically to each template generated by the intermediary system 104.”).

With regard to claim 4:
Pallemulle disclose The method of claim 1, wherein receiving the user input comprises receiving, by a server and from the first application, the user input; and wherein the user inputs is stored on the server (Pallemulle see fig. 2, wherein the the user input is received and stored in the intermediary system/server, paragraph 35: “In addition to the scrolling, selection and highlighting action types mentioned above, table 200 includes other types of actions, such as a user entering text in a text field presented on the page (e.g., "EnterText_Field2"), pressing or otherwise selecting a button presented on the page (e.g., "Select_button3"), and requesting to expand the amount of content presented by a given code module (e.g., "Expand_Widget9"). As will be appreciated by one of skill in the art, these actions include types of actions that would not typically be reported from a client device back to a server in a traditional browsing environment (e.g., an environment in which the client device receives HTML or similar pages from a server rather than receiving graphical page representation with accompanying emulated control data). However, such rich interaction data is received by the intermediary system 104 in order to properly respond to emulated controls and otherwise properly respond to page interactions with respect to a graphical page representation that has been sent to a user device for display. As an example, in a typical client-server environment, a client device accessing a typical web page would not typically report user actions such as scrolling or text highlighting. Accordingly, the activity stream data received by the intermediary system 104 for each user session may go well beyond the typical link selection and similar limited actions that a typical server may have access to in its "clickstream" data of user actions, and may include many other types of actions beyond even those represented in table 200. Example additional actions may include, for example, various types of zooming, scrolling, highlighting, checkbox or radio button selections prior to form submission, selecting to expand the options in a pull-down menu, hovering of a cursor or similar action for interacting with a tooltip object, other touch or click actions that cause additional content to be displayed, a long press gesture or right-click action (which may cause options to appear such as saving a file), taking a screenshot, etc.”). 

Claim 22 is rejected for the same reason as claim 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Pallemulle, in view of Roundtree, Pub. No.: 2009/0254912A1. 

With regard to claim 2: 
Pallemulle discloses The method of claim 1 further comprising: identifying the functions of the user inputs (see figure 3 for function based on user input, paragraph 33: “In addition to the scrolling, selection and highlighting action types mentioned above, table 200 includes other types of actions, such as a user entering text in a text field presented on the page (e.g., “EnterText_Field2”), pressing or otherwise selecting a button presented on the page (e.g., “Select_button3”), and requesting to expand the amount of content presented by a given code module (e.g., “Expand_Widget9”). As will be appreciated by one of skill in the art, these actions include types of actions that would not typically be reported from a client device back to a server in a traditional browsing environment (e.g., an environment in which the client device receives HTML or similar pages from a server rather than receiving graphical page representation with accompanying emulated control data). However, such rich interaction data is received by the intermediary system 104 in order to properly respond to emulated controls and otherwise properly respond to page interactions with respect to a graphical page representation that has been sent to a user device for display. As an example, in a typical client-server environment, a client device accessing a typical web page would not typically report user actions such as scrolling or text highlighting. Accordingly, the activity stream data received by the intermediary system 104 for each user session may go well beyond the typical link selection and similar limited actions that a typical server may have access to in its “clickstream” data of user actions, and may include many other types of actions beyond even those represented in table 200. Example additional actions may include, for example, various types of zooming, scrolling, highlighting, checkbox or radio button selections prior to form submission, selecting to expand the options in a pull-down menu, hovering of a cursor or similar action for interacting with a tooltip object, other touch or click actions that cause additional content to be displayed, a long press gesture or right-click action (which may cause options to appear such as saving a file), taking a screenshot, etc.”),; and providing the mobile application, for download, to the mobile user device; wherein the usage modality on the mobile user device is using the mobile application (wherein the application is a website application, so it can be downloaded to mobile device, paragraph 56 and 57: “FIG. 4B is an illustrative user interface, as displayed on a mobile computing device, that includes page content of a page that has been rendered based at least in part on a mobile-optimized page template generated by the intermediary system 104 according to aspects of the present disclosure. The user operating the mobile device in FIG. 4B may be a member of the same user group as the user discussed above with reference to FIG. 4A and the organization's underlying page may be the same (e.g., this user may have requested the same URI or page identifier from the intermediary system as in FIG. 4A), but the page representation in FIG. 4B may have been generated after the intermediary system 104 received sufficient activity data for the user group to generate a mobile-optimized page template for the page. As discussed above, the template used in rendering the mobile-optimized page may have been generated based on a determination of the intermediary system 104 that only a subset of the portions of the original page are commonly accessed by users of the group when accessing the page from mobile devices, and the intermediary system 104 may therefore have excluded the less common portions of the page from the template. As illustrated, the mobile-optimized page rendered by the intermediary system 104 for display on the mobile device in FIG. 4B includes less content than the original page. As an example, the navigation bar now includes selectable options 404b and 406b (which correspond to options 404 and 406 in FIG. 4A), but does not include the other options (options 408 and 410) in the original navigation bar. Similarly, the page representation in FIG. 4B includes elements 4424b, 426b and 428b without including some of the surrounding content from the original page, and includes selectable option 422b in a different order or location than in the original page. The page also includes option 450 that enables the user to request to view the full original page (e.g., to see a view similar to that presented in FIG. 4A) if the user would like to access some of the less commonly accessed page content. In some embodiments, an original page view option similar to option 450 may be added automatically to each template generated by the intermediary system 104.”).
Pallemulle does not disclose the aspect of generating, based on the mobile view functions, a mobile application;
However Roundtree discloses the aspect of identifying the function of the user input (Roundtree wherein different plugin/functions are selected by user to be transferred to mobile application paragraph 20: “The server also includes two components configured to assist in building applications for mobile devices 130, a plugin component 116 and a plugin manager 118. The plugin component 116, in communication with the user interface component 112, is configured to select plugins to be used in building an application based on, e.g., input received from users via the user interface component 112. For example, the user interface component 112 may receive a request for an application to perform a certain task, and pass the request along to the plugin component 116, which selects one or more plugins used by the system to build an application that performs the requested task. The plugin component 116 may review and/or select plugins from one or more databases 120 in communication with the server 110, such as a plugin database 124.”); generating, based on the mobile view functions, a mobile application (Roundtree see wherein an application generated by the application generation system 100, paragraph 23: “As discussed herein, the application generation system builds applications for use on mobile devices, such as mobile device 130. A suitable mobile device may include a receiver/demodulator to receive transmitted signals via an antenna, a transmitter/receiver, a microcontroller, which includes a decoder, a processor, and RAM (Random Access Memory). In addition, the mobile device may include optional components, such as an automated data collection unit linked to the processor, which can include an automated RFID (Radio Frequency Identification) tag reader, a magnetic card swipe reader, a bar code reader, and others. Additionally, or alternatively, the mobile device may include a biometric reader (e.g., thumbprint reader, voice fingerprint recognition functionality, etc.), and/or a media output device (e.g., MP3 player, television tuner/player, etc.). The mobile device may also include a subscriber identity module (SIM) or other removable memory. The output of the processor can be stored in a programmable non-volatile memory or in the RAM memory. The mobile device may also include a user interface, such as an LCD or touch screen, and various input and output devices, such as keypads, buttons, speakers, microphones, and so on. The user interface, input, and output devices may facilitate performance of a task by an application generated by the application generation system 100. For example, the application may generate display pages presented to a user via the user interface of the mobile device, and may receive information from a user via a keypad of the mobile device.”).; and providing the mobile application, for download, to the mobile user device; wherein the usage modality on the mobile user device is using the mobile application (wherein user can download execution package to mobile device, paragraph 42: “The system via the server 110 (using various com ponents at the server) locally creates or compiles all necessary code files and other resource files to build the application. The system may then further compile the code and resource files into an executable file, or package them together into a dis tributable format, such as a cab file for Windows Mobile devices, a sis file for Symbian series 60 devices, or other file types, such as XML files, text files, jSon files, and so on. The system may optionally provision the executable or package file to a mobile device, such as by sending a downloadable link embedded within an SMS message.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Roundtree to Pallemulle so the application is generated for the mobile device to allow applications other than web applications to be converted to a mobile device to be used in a mobile environment without additional user programming requirements saving time and effort. 


With regard to claim 3:
Pallemulle and Roundtree disclose the method of claim 1 further comprising: identifying the function of the user input (Pallemulle wherein the functions are for example widgets, buttons, paragraph 33: “In addition to the scrolling, selection and highlighting action types mentioned above, table 200 includes other types of actions, such as a user entering text in a text field presented on the page (e.g., “EnterText_Field2”), pressing or otherwise selecting a button presented on the page (e.g., “Select_button3”), and requesting to expand the amount of content presented by a given code module (e.g., “Expand_Widget9”). As will be appreciated by one of skill in the art, these actions include types of actions that would not typically be reported from a client device back to a server in a traditional browsing environment (e.g., an environment in which the client device receives HTML or similar pages from a server rather than receiving graphical page representation with accompanying emulated control data). However, such rich interaction data is received by the intermediary system 104 in order to properly respond to emulated controls and otherwise properly respond to page interactions with respect to a graphical page representation that has been sent to a user device for display. As an example, in a typical client-server environment, a client device accessing a typical web page would not typically report user actions such as scrolling or text highlighting. Accordingly, the activity stream data received by the intermediary system 104 for each user session may go well beyond the typical link selection and similar limited actions that a typical server may have access to in its “clickstream” data of user actions, and may include many other types of actions beyond even those represented in table 200. Example additional actions may include, for example, various types of zooming, scrolling, highlighting, checkbox or radio button selections prior to form submission, selecting to expand the options in a pull-down menu, hovering of a cursor or similar action for interacting with a tooltip object, other touch or click actions that cause additional content to be displayed, a long press gesture or right-click action (which may cause options to appear such as saving a file), taking a screenshot, etc.”), generating, based on the mobile view functions , a mobile application  (Roundtree see wherein an application generated by the application generation system 100, paragraph 23: “As discussed herein, the application generation system builds applications for use on mobile devices, such as mobile device 130. A suitable mobile device may include a receiver/demodulator to receive transmitted signals via an antenna, a transmitter/receiver, a microcontroller, which includes a decoder, a processor, and RAM (Random Access Memory). In addition, the mobile device may include optional components, such as an automated data collection unit linked to the processor, which can include an automated RFID (Radio Frequency Identification) tag reader, a magnetic card swipe reader, a bar code reader, and others. Additionally, or alternatively, the mobile device may include a biometric reader (e.g., thumbprint reader, voice fingerprint recognition functionality, etc.), and/or a media output device (e.g., MP3 player, television tuner/player, etc.). The mobile device may also include a subscriber identity module (SIM) or other removable memory. The output of the processor can be stored in a programmable non-volatile memory or in the RAM memory. The mobile device may also include a user interface, such as an LCD or touch screen, and various input and output devices, such as keypads, buttons, speakers, microphones, and so on. The user interface, input, and output devices may facilitate performance of a task by an application generated by the application generation system 100. For example, the application may generate display pages presented to a user via the user interface of the mobile device, and may receive information from a user via a keypad of the mobile device.”); providing the mobile application to a mobile user device (Pallemulle wherein the application is a website application, so it can be downloaded to mobile device, paragraph 56 and 57: “FIG. 4B is an illustrative user interface, as displayed on a mobile computing device, that includes page content of a page that has been rendered based at least in part on a mobile-optimized page template generated by the intermediary system 104 according to aspects of the present disclosure. The user operating the mobile device in FIG. 4B may be a member of the same user group as the user discussed above with reference to FIG. 4A and the organization's underlying page may be the same (e.g., this user may have requested the same URI or page identifier from the intermediary system as in FIG. 4A), but the page representation in FIG. 4B may have been generated after the intermediary system 104 received sufficient activity data for the user group to generate a mobile-optimized page template for the page. As discussed above, the template used in rendering the mobile-optimized page may have been generated based on a determination of the intermediary system 104 that only a subset of the portions of the original page are commonly accessed by users of the group when accessing the page from mobile devices, and the intermediary system 104 may therefore have excluded the less common portions of the page from the template. As illustrated, the mobile-optimized page rendered by the intermediary system 104 for display on the mobile device in FIG. 4B includes less content than the original page. As an example, the navigation bar now includes selectable options 404b and 406b (which correspond to options 404 and 406 in FIG. 4A), but does not include the other options (options 408 and 410) in the original navigation bar. Similarly, the page representation in FIG. 4B includes elements 4424b, 426b and 428b without including some of the surrounding content from the original page, and includes selectable option 422b in a different order or location than in the original page. The page also includes option 450 that enables the user to request to view the full original page (e.g., to see a view similar to that presented in FIG. 4A) if the user would like to access some of the less commonly accessed page content. In some embodiments, an original page view option similar to option 450 may be added automatically to each template generated by the intermediary system 104.”, see also Roundtree paragrpah 23); receiving, from the desktop application (Pallemulle paragraph 18: “The user devices 102 can include a wide variety of computing devices, including personal computing devices, terminal computing devices, laptop computing devices, tablet computing devices, electronic reader devices, mobile devices (e.g., mobile phones, media players, handheld gaming devices, etc.), wearable devices with network access and program execution capabilities (e.g., "smart watches" or "smart eyewear"), wireless devices, set-top boxes, gaming consoles, entertainment systems, televisions with network access and program execution capabilities (e.g., "smart TVs"), kiosks, and various other electronic devices and appliances. Individual user devices 102 may execute a browser application 120 to communicate via the network 110 with other computing systems, such as the intermediary system 104 or content sources 106 and 108, in order to request and display content.”);, user identification information (Pallemulle see figure 2a for user identification information, paragraph 32: “As illustrated in FIG. 2A, the user activity data may be grouped by session identifier and/or by user identifier. A session may, in some embodiments, correspond to a period of time in which a user operating a user computing device 102 was relatively continually or consistently interacting with page content received from the intermediary system 104. As an example, a given session may include a series of user actions that all occurred without any gap of a threshold duration occurring between any two actions in the series (e.g., without a session "timing out" due to a certain period of inactivity, such as ten minutes). In other embodiments, a session may be defined at least in part by the organization associated with the content server 106 (such as the length of time that a user may be logged into an account with the organization without being asked to enter a password or other credential data), or may last for the length of time that a given user continues to access pages from the same computing device.”).; and associating the user identification information with the generated mobile application (Pallemulle wherein generated mobile application is associated with the user group, paragraph 58: “FIG. 4B is an illustrative user interface, as displayed on a mobile computing device, that includes page content of a page that has been rendered based at least in part on a mobile-optimized page template generated by the intermediary system 104 according to aspects of the present disclosure. The user operating the mobile device in FIG. 4B may be a member of the same user group as the user discussed above with reference to FIG. 4A and the organization's underlying page may be the same (e.g., this user may have requested the same URI or page identifier from the intermediary system as in FIG. 4A), but the page representation in FIG. 4B may have been generated after the intermediary system 104 received sufficient activity data for the user group to generate a mobile-optimized page template for the page. As discussed above, the template used in rendering the mobile-optimized page may have been generated based on a determination of the intermediary system 104 that only a subset of the portions of the original page are commonly accessed by users of the group when accessing the page from mobile devices, and the intermediary system 104 may therefore have excluded the less common portions of the page from the template.”).  It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Roundtree to Pallemulle so the application is generated for the mobile device to allow applications other than web applications to be converted to a mobile device to be used in a mobile environment without additional user programming requirements saving time and effort. 

Claim 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pallemulle, in view of Beck, Pub. No.: 2013/0117350A1. 
With regard to claim 5: 
Pallemulle discloses a method of code-less enterprise application workflow mobilization comprising: receiving, by a server (wherein the interaction data is received by the server/ intermediary system, paragraph 38: “ The method 300 begins at block 302, where the intermediary system 104 may receive, from mobile devices operated by users who are members of an organization (such as from user devices 102), page interaction data with respect to visual representations of an organization's server-rendered pages. In one embodiment, as discussed above, each of the pages may originally be retrieved from the organization's content server 106 by the intermediary system 104 in response to a page request from a user device 102, then may have been rendered by the intermediary system 104 in a visual representation form (along with appropriate control data, as discussed above), for display on a particular user device 102 that requested the page. In one example, the organization may be a company that has selected to use the intermediary system 104 for page rendering in order to provide a more secure and/or more controlled browsing environment for sensitive corporate data that may be accessed by remotely located employees (e.g., employees accessing the company's internal website from personal mobile computing devices outside of the company's internal intranet or network).”) and from a desktop application (wherein the application is for a desktop, paragraph 54: “FIG. 4A is an illustrative user interface, as displayed on a mobile computing device 400, that includes page content of a page that has not been optimized for display on mobile devices. The user interface may be, for example, a page from the organization's content server 106 that has been rendered in a graphical representation form by the intermediary system 104 for display on a user device 102. The page may have been originally authored by the organization with the intent that the page be primarily displayed on a display monitor of a desktop computer (e.g., by an employee accessing the page on the employee's work computer during business hours), rather than being designed or optimized for display on a mobile device having a smaller screen and more limited control options (e.g., it may be difficult to accurately tap some of the smaller options on the page using an imprecise touch gesture)”), a first user input and a second user input (see figure 2 for user input such as select button and expand widgets, paragraph 30 and 31: “As illustrated in FIG. 2A, the user activity data may be grouped by session identifier and/or by user identifier. A session may, in some embodiments, correspond to a period of time in which a user operating a user computing device 102 was relatively continually or consistently interacting with page content received from the intermediary system 104. As an example, a given session may include a series of user actions that all occurred without any gap of a threshold duration occurring between any two actions in the series (e.g., without a session “timing out” due to a certain period of inactivity, such as ten minutes). In other embodiments, a session may be defined at least in part by the organization associated with the content server 106 (such as the length of time that a user may be logged into an account with the organization without being asked to enter a password or other credential data), or may last for the length of time that a given user continues to access pages from the same computing device. The user identifiers illustrated in table 200 may represent, for example, identifiers of user accounts maintained by the organization's content server 106. For example, if the organization is a company, the various user identifiers may each be an account number or account name for a different employee of the company. While the user identifiers appear as numbers in the illustrated embodiment, the user identifiers for some organizations may instead be in the form of an alphanumeric name (such as “john.smith”), which may also be the user name that a given employee enters, along with a password, in order to login or otherwise authenticate himself as eligible to access a corporate website of his employer (e.g., the organization that operates content server 106).”); wherein the desktop application comprises an enterprise application with navigational workflows (see fig. 4 for enterprise application paragraph 35: “The activity tree representation in FIG. 2B includes identification of a number of different paths or series of actions that different users followed after accessing a certain page (identified as “Page1” in the action 210 labeled as “Load_Page1”). Each link between two actions in the tree includes a user count (which may be considered a weight in some embodiments) that indicates the number of users that followed the given path step. For example, seventy-eight different users (indicated by the “x78” in the figure) are indicated as having performed the “Select_Widget2” action 212 as the next action after the “Load_Page1” action 210. In other embodiments, the weights for each path step may represent something other than a count of unique users that followed the given step in the path. For example, in other embodiments, a weight of each link or step may take into account the total number of times a path step was followed as opposed to the number of unique users that followed the given path step (e.g., a single user repeatedly following a certain action path in a number of different sessions may lead to a higher weight than a user who only followed a path once). In other embodiments, the weight may represent something other than a count. For example, the weights may each be a normalized score that takes into account how often users followed different paths from the same starting action, or may be a percentage of users that performed a certain subsequent action after performing a given initial action.”); wherein the first user input corresponds to a first function performable by a user performing a workflow to be mobilized on the desktop application (wherein the functions are for example widgets, buttons, paragraph 33: “In addition to the scrolling, selection and highlighting action types mentioned above, table 200 includes other types of actions, such as a user entering text in a text field presented on the page (e.g., “EnterText_Field2”), pressing or otherwise selecting a button presented on the page (e.g., “Select_button3”), and requesting to expand the amount of content presented by a given code module (e.g., “Expand_Widget9”). As will be appreciated by one of skill in the art, these actions include types of actions that would not typically be reported from a client device back to a server in a traditional browsing environment (e.g., an environment in which the client device receives HTML or similar pages from a server rather than receiving graphical page representation with accompanying emulated control data). However, such rich interaction data is received by the intermediary system 104 in order to properly respond to emulated controls and otherwise properly respond to page interactions with respect to a graphical page representation that has been sent to a user device for display. As an example, in a typical client-server environment, a client device accessing a typical web page would not typically report user actions such as scrolling or text highlighting. Accordingly, the activity stream data received by the intermediary system 104 for each user session may go well beyond the typical link selection and similar limited actions that a typical server may have access to in its “clickstream” data of user actions, and may include many other types of actions beyond even those represented in table 200. Example additional actions may include, for example, various types of zooming, scrolling, highlighting, checkbox or radio button selections prior to form submission, selecting to expand the options in a pull-down menu, hovering of a cursor or similar action for interacting with a tooltip object, other touch or click actions that cause additional content to be displayed, a long press gesture or right-click action (which may cause options to appear such as saving a file), taking a screenshot, etc.”), the workflow to be mobilized being one from among the navigational workflows of the enterprise application (see fig. 4B for navigation workflow); wherein the second user input corresponds to a second function performable by the user performing the workflow to be mobilized on the desktop application (wherein the functions are for example widgets, buttons, paragraph 33: “In addition to the scrolling, selection and highlighting action types mentioned above, table 200 includes other types of actions, such as a user entering text in a text field presented on the page (e.g., “EnterText_Field2”), pressing or otherwise selecting a button presented on the page (e.g., “Select_button3”), and requesting to expand the amount of content presented by a given code module (e.g., “Expand_Widget9”). As will be appreciated by one of skill in the art, these actions include types of actions that would not typically be reported from a client device back to a server in a traditional browsing environment (e.g., an environment in which the client device receives HTML or similar pages from a server rather than receiving graphical page representation with accompanying emulated control data). However, such rich interaction data is received by the intermediary system 104 in order to properly respond to emulated controls and otherwise properly respond to page interactions with respect to a graphical page representation that has been sent to a user device for display. As an example, in a typical client-server environment, a client device accessing a typical web page would not typically report user actions such as scrolling or text highlighting. Accordingly, the activity stream data received by the intermediary system 104 for each user session may go well beyond the typical link selection and similar limited actions that a typical server may have access to in its “clickstream” data of user actions, and may include many other types of actions beyond even those represented in table 200. Example additional actions may include, for example, various types of zooming, scrolling, highlighting, checkbox or radio button selections prior to form submission, selecting to expand the options in a pull-down menu, hovering of a cursor or similar action for interacting with a tooltip object, other touch or click actions that cause additional content to be displayed, a long press gesture or right-click action (which may cause options to appear such as saving a file), taking a screenshot, etc.”); identifying the first and second functions of the first and second user inputs; translating the first function into a first mobile view function; translating the second function into a second mobile view function (fig. 4a and 4b wherein the first and second functions are translated into mobile view functions as shown in figure 4b, paragraph 56 and 57: “FIG. 4B is an illustrative user interface, as displayed on a mobile computing device, that includes page content of a page that has been rendered based at least in part on a mobile-optimized page template generated by the intermediary system 104 according to aspects of the present disclosure. The user operating the mobile device in FIG. 4B may be a member of the same user group as the user discussed above with reference to FIG. 4A and the organization's underlying page may be the same (e.g., this user may have requested the same URI or page identifier from the intermediary system as in FIG. 4A), but the page representation in FIG. 4B may have been generated after the intermediary system 104 received sufficient activity data for the user group to generate a mobile-optimized page template for the page. As discussed above, the template used in rendering the mobile-optimized page may have been generated based on a determination of the intermediary system 104 that only a subset of the portions of the original page are commonly accessed by users of the group when accessing the page from mobile devices, and the intermediary system 104 may therefore have excluded the less common portions of the page from the template. As illustrated, the mobile-optimized page rendered by the intermediary system 104 for display on the mobile device in FIG. 4B includes less content than the original page. As an example, the navigation bar now includes selectable options 404b and 406b (which correspond to options 404 and 406 in FIG. 4A), but does not include the other options (options 408 and 410) in the original navigation bar. Similarly, the page representation in FIG. 4B includes elements 4424b, 426b and 428b without including some of the surrounding content from the original page, and includes selectable option 422b in a different order or location than in the original page. The page also includes option 450 that enables the user to request to view the full original page (e.g., to see a view similar to that presented in FIG. 4A) if the user would like to access some of the less commonly accessed page content. In some embodiments, an original page view option similar to option 450 may be added automatically to each template generated by the intermediary system 104.”);  and configuring, based on the first and second mobile view functions, the ability of the user to perform the workflow via a usage modality on a mobile  user device via a code-less mobilization (see fig. 4a and 4b for user actionable functions, paragraph 56 and 57: “FIG. 4B is an illustrative user interface, as displayed on a mobile computing device, that includes page content of a page that has been rendered based at least in part on a mobile-optimized page template generated by the intermediary system 104 according to aspects of the present disclosure. The user operating the mobile device in FIG. 4B may be a member of the same user group as the user discussed above with reference to FIG. 4A and the organization's underlying page may be the same (e.g., this user may have requested the same URI or page identifier from the intermediary system as in FIG. 4A), but the page representation in FIG. 4B may have been generated after the intermediary system 104 received sufficient activity data for the user group to generate a mobile-optimized page template for the page. As discussed above, the template used in rendering the mobile-optimized page may have been generated based on a determination of the intermediary system 104 that only a subset of the portions of the original page are commonly accessed by users of the group when accessing the page from mobile devices, and the intermediary system 104 may therefore have excluded the less common portions of the page from the template. As illustrated, the mobile-optimized page rendered by the intermediary system 104 for display on the mobile device in FIG. 4B includes less content than the original page. As an example, the navigation bar now includes selectable options 404b and 406b (which correspond to options 404 and 406 in FIG. 4A), but does not include the other options (options 408 and 410) in the original navigation bar. Similarly, the page representation in FIG. 4B includes elements 4424b, 426b and 428b without including some of the surrounding content from the original page, and includes selectable option 422b in a different order or location than in the original page. The page also includes option 450 that enables the user to request to view the full original page (e.g., to see a view similar to that presented in FIG. 4A) if the user would like to access some of the less commonly accessed page content. In some embodiments, an original page view option similar to option 450 may be added automatically to each template generated by the intermediary system 104.”);  wherein the workflow to be mobilized is a linear workflow within the enterprise application in which all the user inputs are performed on a single page of the enterprise application (see figure 4b wherein the enterprise application is in a single page fig. 4a and 4b, paragraph 56 and 57: “FIG. 4B is an illustrative user interface, as displayed on a mobile computing device, that includes page content of a page that has been rendered based at least in part on a mobile-optimized page template generated by the intermediary system 104 according to aspects of the present disclosure. The user operating the mobile device in FIG. 4B may be a member of the same user group as the user discussed above with reference to FIG. 4A and the organization's underlying page may be the same (e.g., this user may have requested the same URI or page identifier from the intermediary system as in FIG. 4A), but the page representation in FIG. 4B may have been generated after the intermediary system 104 received sufficient activity data for the user group to generate a mobile-optimized page template for the page. As discussed above, the template used in rendering the mobile-optimized page may have been generated based on a determination of the intermediary system 104 that only a subset of the portions of the original page are commonly accessed by users of the group when accessing the page from mobile devices, and the intermediary system 104 may therefore have excluded the less common portions of the page from the template. As illustrated, the mobile-optimized page rendered by the intermediary system 104 for display on the mobile device in FIG. 4B includes less content than the original page. As an example, the navigation bar now includes selectable options 404b and 406b (which correspond to options 404 and 406 in FIG. 4A), but does not include the other options (options 408 and 410) in the original navigation bar. Similarly, the page representation in FIG. 4B includes elements 4424b, 426b and 428b without including some of the surrounding content from the original page, and includes selectable option 422b in a different order or location than in the original page. The page also includes option 450 that enables the user to request to view the full original page (e.g., to see a view similar to that presented in FIG. 4A) if the user would like to access some of the less commonly accessed page content. In some embodiments, an original page view option similar to option 450 may be added automatically to each template generated by the intermediary system 104.”). 
	Pallemulle does not disclose the aspect wherein the first function includes a first feature and a second feature; and wherein the second function includes a first feature and a second feature
	However Beck discloses the aspect wherein the first function includes a first feature and a second feature; and wherein the second function includes a first feature and a second feature (Paragraph 3: “In some situations, a computer software application can be created by modular programming in which the application is composed of separate, interchangeable components. The functions of the application are separated into these components (or "modules") such that each module is configured to accomplish a function and includes a set of features to do so. Each module can include one or more interfaces to receive information, for example, from other modules or from end users or both, and to provide output generated by the module to the other modules, to the end user, or both.”)It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Beck to Pallemulle so the functions would have multiple features that would useful for the mobile application to help the user performing task with the features. 

With regard to claim 6:
Pallemulle and Beck discloses the method of claim 5, the usage modality is selected from the group consisting of using a social media application, a workplace application, an email application, an SMS application, and an application generated based on the mobile view functions (Pallemulle see figure 4B wherein the application is a workplace application that allows user to retrieve client record and setup meetings).
	
Claims 7 and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pallemulle, in view of Beck and further in view of in view of Roundtree, Pub. No.: 2009/0254912A1. 
With regard to claim 7:
Pallemulle and Beck disclose The method of claim 6, providing the mobile application, for download, to the mobile user device (wherein the application is a website application, so it can be downloaded to mobile device, paragraph 56 and 57: “FIG. 4B is an illustrative user interface, as displayed on a mobile computing device, that includes page content of a page that has been rendered based at least in part on a mobile-optimized page template generated by the intermediary system 104 according to aspects of the present disclosure. The user operating the mobile device in FIG. 4B may be a member of the same user group as the user discussed above with reference to FIG. 4A and the organization's underlying page may be the same (e.g., this user may have requested the same URI or page identifier from the intermediary system as in FIG. 4A), but the page representation in FIG. 4B may have been generated after the intermediary system 104 received sufficient activity data for the user group to generate a mobile-optimized page template for the page. As discussed above, the template used in rendering the mobile-optimized page may have been generated based on a determination of the intermediary system 104 that only a subset of the portions of the original page are commonly accessed by users of the group when accessing the page from mobile devices, and the intermediary system 104 may therefore have excluded the less common portions of the page from the template. As illustrated, the mobile-optimized page rendered by the intermediary system 104 for display on the mobile device in FIG. 4B includes less content than the original page. As an example, the navigation bar now includes selectable options 404b and 406b (which correspond to options 404 and 406 in FIG. 4A), but does not include the other options (options 408 and 410) in the original navigation bar. Similarly, the page representation in FIG. 4B includes elements 4424b, 426b and 428b without including some of the surrounding content from the original page, and includes selectable option 422b in a different order or location than in the original page. The page also includes option 450 that enables the user to request to view the full original page (e.g., to see a view similar to that presented in FIG. 4A) if the user would like to access some of the less commonly accessed page content. In some embodiments, an original page view option similar to option 450 may be added automatically to each template generated by the intermediary system 104.”); wherein the first and second user inputs are stored on the server  (Pallemulle see fig. 1, paragraph 35: “In addition to the scrolling, selection and highlighting action types mentioned above, table 200 includes other types of actions, such as a user entering text in a text field presented on the page (e.g., "EnterText_Field2"), pressing or otherwise selecting a button presented on the page (e.g., "Select_button3"), and requesting to expand the amount of content presented by a given code module (e.g., "Expand_Widget9"). As will be appreciated by one of skill in the art, these actions include types of actions that would not typically be reported from a client device back to a server in a traditional browsing environment (e.g., an environment in which the client device receives HTML or similar pages from a server rather than receiving graphical page representation with accompanying emulated control data). However, such rich interaction data is received by the intermediary system 104 in order to properly respond to emulated controls and otherwise properly respond to page interactions with respect to a graphical page representation that has been sent to a user device for display. As an example, in a typical client-server environment, a client device accessing a typical web page would not typically report user actions such as scrolling or text highlighting. Accordingly, the activity stream data received by the intermediary system 104 for each user session may go well beyond the typical link selection and similar limited actions that a typical server may have access to in its "clickstream" data of user actions, and may include many other types of actions beyond even those represented in table 200. Example additional actions may include, for example, various types of zooming, scrolling, highlighting, checkbox or radio button selections prior to form submission, selecting to expand the options in a pull-down menu, hovering of a cursor or similar action for interacting with a tooltip object, other touch or click actions that cause additional content to be displayed, a long press gesture or right-click action (which may cause options to appear such as saving a file), taking a screenshot, etc.”); and wherein generating the mobile application is further based on the stored user inputs (Pallemulle paragraph 49 and 50: “At block 310, the intermediary system 104 may generate, for at least one subset of users, a mobile-optimized template that includes identifiers of the commonly accessed page portions of one or more pages and that excludes other portions of the one or more pages. As discussed above, a given template generated for a given user group may include references to identifiers of portions of one or more pages that were frequently interacted with by members of the group, and may exclude (e.g., may not include any reference to) other page portions that were less frequently interacted with by members of the group, particularly when accessing the page(s) from mobile devices. The intermediary system 104 may generate a separate template for each distinct user group for which at least a minimum threshold volume of interaction data has been received. As discussed above, the templates may be specifically intended for use in generating pages for display on mobile computing devices, such that the intermediary system 104 only considers user interactions from users utilizing mobile computing devices in the above-discussed blocks 306 and 308. In some embodiments, the templates may be further customized for a specific class of device. For example, in one embodiment, the intermediary system 104 may generate two mobile-optimized page templates for a first user group, where the first template is for use in generating a page representation for display on a mobile phone and the second template is for use in generating a page representation for display on a tablet computer. ”). 
Pallemulle does not disclose the aspect of generating, based on the mobile view functions, the mobile application.
Hoewever Roundtree disclose the aspect of generating, based on the mobile view functions, the mobile application (Roundtree see wherein an application generated by the application generation system 100, paragraph 23: “As discussed herein, the application generation system builds applications for use on mobile devices, such as mobile device 130. A suitable mobile device may include a receiver/demodulator to receive transmitted signals via an antenna, a transmitter/receiver, a microcontroller, which includes a decoder, a processor, and RAM (Random Access Memory). In addition, the mobile device may include optional components, such as an automated data collection unit linked to the processor, which can include an automated RFID (Radio Frequency Identification) tag reader, a magnetic card swipe reader, a bar code reader, and others. Additionally, or alternatively, the mobile device may include a biometric reader (e.g., thumbprint reader, voice fingerprint recognition functionality, etc.), and/or a media output device (e.g., MP3 player, television tuner/player, etc.). The mobile device may also include a subscriber identity module (SIM) or other removable memory. The output of the processor can be stored in a programmable non-volatile memory or in the RAM memory. The mobile device may also include a user interface, such as an LCD or touch screen, and various input and output devices, such as keypads, buttons, speakers, microphones, and so on. The user interface, input, and output devices may facilitate performance of a task by an application generated by the application generation system 100. For example, the application may generate display pages presented to a user via the user interface of the mobile device, and may receive information from a user via a keypad of the mobile device.”); and providing the mobile application, for download, to the mobile user device; (wherein user can download execution package to mobile device, paragraph 42: “The system via the server 110 (using various com ponents at the server) locally creates or compiles all necessary code files and other resource files to build the application. The system may then further compile the code and resource files into an executable file, or package them together into a dis tributable format, such as a cab file for Windows Mobile devices, a sis file for Symbian series 60 devices, or other file types, such as XML files, text files, jSon files, and so on. The system may optionally provision the executable or package file to a mobile device, such as by sending a downloadable link embedded within an SMS message.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Roundtree to Pallemulle and Beck so the application is generated for the mobile device to allow applications other than web applications to be converted to a mobile device to be used in a mobile environment without additional user programming requirements saving time and effort. 


With regard to claim 8:
Pallemulle and Beck and Roundtree discloses wherein generating the mobile application is further based on the determined at least one of the first and second features(Beck Paragraph 3: “In some situations, a computer software application can be created by modular programming in which the application is composed of separate, interchangeable components. The functions of the application are separated into these components (or "modules") such that each module is configured to accomplish a function and includes a set of features to do so. Each module can include one or more interfaces to receive information, for example, from other modules or from end users or both, and to provide output generated by the module to the other modules, to the end user, or both.”)It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Beck to Pallemulle so the functions would have multiple features that would useful for the mobile application to help the user performing task with the features. 


Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pallemulle, in view of Roundtree, and further in view of Hsia, Pub. No.: 2017/0041282. 

With regard to claims 23:
Pallemulle does not disclose the aspect of generate, based on the mobile view functions, a mobile application, wherein the usage modality on the mobile user device is using the mobile application; 
	However Roundtree discloses the aspect of generate, based on the mobile view functions, a mobile application, wherein the usage modality on the mobile user device is using the mobile application(Roundtree see wherein an application generated by the application generation system 100, paragraph 23: “As discussed herein, the application generation system builds applications for use on mobile devices, such as mobile device 130. A suitable mobile device may include a receiver/demodulator to receive transmitted signals via an antenna, a transmitter/receiver, a microcontroller, which includes a decoder, a processor, and RAM (Random Access Memory). In addition, the mobile device may include optional components, such as an automated data collection unit linked to the processor, which can include an automated RFID (Radio Frequency Identification) tag reader, a magnetic card swipe reader, a bar code reader, and others. Additionally, or alternatively, the mobile device may include a biometric reader (e.g., thumbprint reader, voice fingerprint recognition functionality, etc.), and/or a media output device (e.g., MP3 player, television tuner/player, etc.). The mobile device may also include a subscriber identity module (SIM) or other removable memory. The output of the processor can be stored in a programmable non-volatile memory or in the RAM memory. The mobile device may also include a user interface, such as an LCD or touch screen, and various input and output devices, such as keypads, buttons, speakers, microphones, and so on. The user interface, input, and output devices may facilitate performance of a task by an application generated by the application generation system 100. For example, the application may generate display pages presented to a user via the user interface of the mobile device, and may receive information from a user via a keypad of the mobile device.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Roundtree to Pallemulle so the application is generated for the mobile device to allow applications other than web applications to be converted to a mobile device to be used in a mobile environment without additional user programming requirements saving time and effort.
Pallemulle and Roundtree do not disclose the aspect of receive, from the desktop application, user address information and user identification information; associate the user identification information with the generated mobile application; and provide the mobile application, for download, to the mobile user device using the user address information.
However Hsia discloses the aspect of receive, from the desktop application, user address information and user identification information;  associate the user identification information with the generated mobile application; and provide the mobile application, for download, to the mobile user device using the user address information (paragraph 25: “If the mobile device does not have the special-purpose application installed thereon, it may automatically or manually download the special-purpose application from the database of the GDMP system and then install the special-purpose application on the mobile device. In an embodiment, because the server of the GDMP system always sends the user the electronic message including a web address or a hyperlink for downloading the special-purpose application, when the mobile device receives the electronic message, the mobile device may download the special-purpose application from the database of the GDMP system according to the web address or the hyperlink included in the electronic message, and then may install the special-purpose application on the mobile device. In another embodiment, the user may use a desktop computer having a function of net surfing to download the special-purpose application from the database of the GDMP system according to the input of the known web address or the known hyperlink, and then may copy or transmit the special-purpose application to the mobile device to install..”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Hsia to Pallemulle and Roundtree so the system would automatically transfer user addresses from the desktop version to the mobile version without user input or manual input the addresses, saving user time and effort.


Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pallemulle, in view of Beck and further in view of Prendergast, Pub. No.: 2018/0089173A1. 
With regard to claim 11:
Pallemulle and Beck do not disclose the method of claim 5 further comprising: receiving a first request to begin monitoring the desktop application; monitoring the desktop applications to identify the user inputs corresponding to the function performed by the user on the desktop application; receiving a second request to terminate monitoring the desktop application; and transmitting, to the server, the user inputs. 
However Prendergast discloses the aspect of receiving a first request to begin monitoring the desktop application; monitoring the desktop applications to identify the user inputs corresponding to the actions performed by the user on the desktop application; receiving a second request to terminate monitoring the desktop application (wherein monitoring can be ended with input, paragraph 27: “Predictive translation application 108 monitors one or more audio inputs (204). Predictive translation application 108 may monitor one or more audio inputs by collecting audio input data, such as a recording of a user speaking a phrase, from one or more audio input devices, such as a microphone. For example, predictive translation application 108 may record one or more phrases or partial phrases, spoken by a user, through a microphone via user interface 112. In some embodiments, predictive translation application 108 may begin and end monitoring the audio inputs based on interaction by a user via user interface 112. For example, predictive translation application 108 may begin or end monitoring the audio input in response to a user manually initiating monitoring activity via a button or screen of user interface 112. In other embodiments, predictive translation application 108 may begin and end monitoring the audio inputs without user interaction. For example, predictive translation application 108 may begin or end monitoring the audio inputs based on contextual indicators, such as location data, calendar entries, spoken phrases, or language spoken. In another example, predictive translation application 108 may begin monitoring the audio inputs when a calendar entry for a meeting with a teacher starts and a user is located near a school. In yet other embodiments, predictive translation application 108 may begin or end monitoring the audio inputs utilizing both with user interaction and without user interaction. For example, predictive translation application 108 may begin monitoring the audio input when a user arrives at a specific location, and predictive translation application 108 may stop monitoring the audio input when a user interacts with user interface 112.”); and transmitting, to a server, the user input (the monitored content is received by the server, paragraph 41: “Predictive translation application 108 queries a server for one or more translations (214). In some embodiments, predictive translation application 108 may query a server configured to provide language translations, by presenting input data of a word or phrase to the server and retrieving a translation from the server. In some embodiments of the present invention, predictive translation application 108 transforms the audio input data to digitized text, which is transmitted to the server for translation. In other embodiments, the server is configured to receive audio input data and returns audio and/or visual translations of the audio input data. For example, predictive translation application 108 may transform the audio input of a user to text, and present the text of speech to a server configured to translate text, such as server 104, and retrieve a text translation of speech from the server. In other examples, predictive translation application 108 may present an audio recording or text of speech to server 104 and retrieve an audio recording, computer-generated audio, or text of a translation from server 104. In other embodiments, predictive translation application 108 queries a server by presenting audio input data of a user speaking a chosen word or phrase and contextual indicators, such as location data, calendar entries, spoken phrases, and language spoken, to the server and retrieving one or more translations from the server. For example, predictive translation application 108 may present text of speech and location data to a server, such as server 104, and retrieve a text translation from the server, such as server 104. After retrieving one or more translations from server 104, predictive translation application presents one or more cues to a user (210), as described above.”). .”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Prendergast to Pallemulle and Beck to give user greater control over when to collect user input data, this will protect user privacy and allow user to decide which data is important for generating the mobile version of the application.  


With regard to claim 13:
Pallemulle and Beck and Prendergast disclose the aspect of terminating monitoring of the desktop application (Prendergast wherein monitoring can be ended with input,  paragraph 27: “Predictive translation application 108 monitors one or more audio inputs (204). Predictive translation application 108 may monitor one or more audio inputs by collecting audio input data, such as a recording of a user speaking a phrase, from one or more audio input devices, such as a microphone. For example, predictive translation application 108 may record one or more phrases or partial phrases, spoken by a user, through a microphone via user interface 112. In some embodiments, predictive translation application 108 may begin and end monitoring the audio inputs based on interaction by a user via user interface 112. For example, predictive translation application 108 may begin or end monitoring the audio input in response to a user manually initiating monitoring activity via a button or screen of user interface 112. In other embodiments, predictive translation application 108 may begin and end monitoring the audio inputs without user interaction. For example, predictive translation application 108 may begin or end monitoring the audio inputs based on contextual indicators, such as location data, calendar entries, spoken phrases, or language spoken. In another example, predictive translation application 108 may begin monitoring the audio inputs when a calendar entry for a meeting with a teacher starts and a user is located near a school. In yet other embodiments, predictive translation application 108 may begin or end monitoring the audio inputs utilizing both with user interaction and without user interaction. For example, predictive translation application 108 may begin monitoring the audio input when a user arrives at a specific location, and predictive translation application 108 may stop monitoring the audio input when a user interacts with user interface 112.”); and transmitting, to the server (Pallemulle see fig. 1, paragraph 35: “In addition to the scrolling, selection and highlighting action types mentioned above, table 200 includes other types of actions, such as a user entering text in a text field presented on the page (e.g., "EnterText_Field2"), pressing or otherwise selecting a button presented on the page (e.g., "Select_button3"), and requesting to expand the amount of content presented by a given code module (e.g., "Expand_Widget9"). As will be appreciated by one of skill in the art, these actions include types of actions that would not typically be reported from a client device back to a server in a traditional browsing environment (e.g., an environment in which the client device receives HTML or similar pages from a server rather than receiving graphical page representation with accompanying emulated control data). However, such rich interaction data is received by the intermediary system 104 in order to properly respond to emulated controls and otherwise properly respond to page interactions with respect to a graphical page representation that has been sent to a user device for display. As an example, in a typical client-server environment, a client device accessing a typical web page would not typically report user actions such as scrolling or text highlighting. Accordingly, the activity stream data received by the intermediary system 104 for each user session may go well beyond the typical link selection and similar limited actions that a typical server may have access to in its "clickstream" data of user actions, and may include many other types of actions beyond even those represented in table 200. Example additional actions may include, for example, various types of zooming, scrolling, highlighting, checkbox or radio button selections prior to form submission, selecting to expand the options in a pull-down menu, hovering of a cursor or similar action for interacting with a tooltip object, other touch or click actions that cause additional content to be displayed, a long press gesture or right-click action (which may cause options to appear such as saving a file), taking a screenshot, etc.”), user identification information (Pallemulle paragraph 32: “As illustrated in FIG. 2A, the user activity data may be grouped by session identifier and/or by user identifier. A session may, in some embodiments, correspond to a period of time in which a user operating a user computing device 102 was relatively continually or consistently interacting with page content received from the intermediary system 104. As an example, a given session may include a series of user actions that all occurred without any gap of a threshold duration occurring between any two actions in the series (e.g., without a session "timing out" due to a certain period of inactivity, such as ten minutes). In other embodiments, a session may be defined at least in part by the organization associated with the content server 106 (such as the length of time that a user may be logged into an account with the organization without being asked to enter a password or other credential data), or may last for the length of time that a given user continues to access pages from the same computing device.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Prendergast to Pallemulle and Beck to give user greater control over when to collect user input data, this will protect user privacy and allow user to decide which data is important for generating the mobile version of the application.  


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pallemulle, in view of Beck and  Prendergast, and further in view of Sallis, Pub. No.: 2014/0372752A1.
With regard to claim 12:
Pallemulle and Beck and Prendergast disclose the method of claim 11 further comprising: terminating monitoring of the desktop application (Prendergast paragraph 27 wherein monitoring can be ended with input,  : “Predictive translation application 108 monitors one or more inputs (204). Predictive translation application 108 may monitor one or more audio inputs by collecting audio input data, such as a recording of a user speaking a phrase, from one or more audio input devices, such as a microphone. For example, predictive translation application 108 may record one or more phrases or partial phrases, spoken by a user, through a microphone via user interface 112. In some embodiments, predictive translation application 108 may begin and end monitoring the audio inputs based on interaction by a user via user interface 112. For example, predictive translation application 108 may begin or end monitoring the audio input in response to a user manually initiating monitoring activity via a button or screen of user interface 112. In other embodiments, predictive translation application 108 may begin and end monitoring the audio inputs without user interaction. For example, predictive translation application 108 may begin or end monitoring the audio inputs based on contextual indicators, such as location data, calendar entries, spoken phrases, or language spoken. In another example, predictive translation application 108 may begin monitoring the audio inputs when a calendar entry for a meeting with a teacher starts and a user is located near a school. In yet other embodiments, predictive translation application 108 may begin or end monitoring the audio inputs utilizing both with user interaction and without user interaction. For example, predictive translation application 108 may begin monitoring the audio input when a user arrives at a specific location, and predictive translation application 108 may stop monitoring the audio input when a user interacts with user interface 112.”);
Roundtree and Beck and Prendergast do not disclose the aspect of transmitting, to the server, user address information. 
	Sallis discloses the aspect of transmitting, to the server, user address information (see paragraph 14 for sending user address information: “In an eleventh aspect, the present invention provides a method of sending notifications to users of a database system for secure storage and communication of information, the method comprising: encrypting user address information; passing the encrypted addressing information to a notifications server of said system; decrypting the user address information at the notifications server; and sending a message to a user using the addressing information.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Sallis to Pallemulle and Beck so the server can keep track of the user identity and their address for modify desktop user interface for mobile use. 



Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mo, Pub .No.: 2003/0189591A1, A terminal for controlling use of a computer is provided. The terminal operates together with a monitor/control program installed in the computer and comprises a key input receiving means, a data storing means, a flash memory, a processor, a data transmitting/receiving means, and a display means.

Shen, Pub. No.: US 20100077321, A Webpages configured for display on a full-sized screen such as a computer monitor (111) are reconfigured for use with a mobile device in accordance with a user's preferences. A custom rendering tool engages the user in customizing the webpage in order to render the webpage information suitable for display on a mobile device. A browser toolbar is used, by which the user may highlight a section of interest section (121) from a webpage and save the customization information. A proxy server receives the customization information and uses the information to accurately retrieve the sections of interest later, even after the webpage or the section has been updated.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758. The examiner can normally be reached 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DI XIAO/Primary Examiner, Art Unit 2179